NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LAURITA DOMINGUEZ-RUIZ,                         No.    15-72587

                Petitioner,                     Agency No. A096-211-064

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 17, 2018**


Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Laurita Dominguez-Ruiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We dismiss the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Dominguez-Ruiz failed to show exceptional and extremely unusual hardship to her

qualifying relatives. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978-79 (9th

Cir. 2009). Although the court would retain jurisdiction over colorable questions of

law and constitutional claims, the record does not support Dominguez-Ruiz’s

contention that the agency failed to apply the correct legal standard where the

agency cited to and applied Matter of Recinas, 23 I. & N. Dec. 467 (BIA 2002).

See Mendez-Castro, 552 F.3d at 980 (the agency applies the correct legal standard

where it expressly cites and applies relevant case law in rendering its decision).

      PETITION FOR REVIEW DISMISSED.




                                          2                                    15-72587